Case 1:20-cv-01023-PLM-RSK ECF No. 12, PageID.68 Filed 01/04/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

HEATHER HULON, as Personal Representative              Case No. 1:20-cv-01023-PLM
of ANTHONY HULON, Deceased,

             Plaintiff,                                Hon. Paul L. Maloney

v

CITY OF LANSING, a municipal corporation,
DARYL GREEN in his official capacity,
BILLY WINDOM, in his official and individual capacity,
EDGAR GUERRA, TREVOR ALLMAN, CHARLES WRIGHT,
and GARY WORDEN, in their individual capacities,

           Defendants.
_____________________________________________________________________/

 BUCKFIRE LAW FIRM                  ROSATI,      SCHULTZ,     JOPPICH     &
 Jennifer G. Damico (P51403)        AMTSBUECHLER, P.C.
 Attorneys for Plaintiff            Andrew J. Brege (P71474)
 29000 Inkster Road, Ste. 150       Attorney for Defendants City of Lansing,
 Southfield, MI 48034               Green, and Windom
 (248) 569-4646                     822 Centennial Way, Ste. 270
 jennifer@buckfirelaw.com           Lansing, MI 48917
                                    (517) 886-3800
                                    abrege@rsjalaw.com
_____________________________________________________________________/

                          STIPULATED PROTECTIVE ORDER

                    At a session of said Court, United States District
                    Court of the Western District of Michigan, held on
                                    January 4, 2021

                          PRESENT: HON. PAUL L. MALONEY

      NOW COME the parties, collectively acting through their respective Counsel of

Record, and hereby stipulate that certain documents requested by Plaintiff in this action

and which may be possessed by the Defendants, specifically, but not limited to: discipline

and training files of the individually-named Defendants; non-public City of Lansing Police
Case 1:20-cv-01023-PLM-RSK ECF No. 12, PageID.69 Filed 01/04/21 Page 2 of 4




Department policies, procedures, and guidelines; and any video surveillance footage,

body camera footage, and/or audio recordings relevant to any claims or defenses of this

action; and other materials for which Defendant City of Lansing could withhold from public

disclosure pursuant to exemptions set forth in Michigan’s Freedom of Information Act,

M.C.L. § 15.231, et seq, and related statutory privileges; shall be produced by the

Defendants subject to the following conditions to which the parties hereby stipulate and

agree:

         1.   Prior to the disclosure, the Social Security number, address, and telephone

number of the individually-named employees, their medical conditions (if any), the names

of their immediate family members, and the names and addresses of those who have

been provided as personal references, may be properly redacted from the files produced.

         2.   The documents subject to this Protective Order shall be designated as

“confidential” and be so marked by the disclosing party. Such documents shall be used

solely and exclusively for purposes of the prosecution or defense of the instant cause of

action, and to that end, can be used in any and all court filings, judicial proceedings,

depositions, alternative dispute resolution proceedings, trial, and other judicially-related

proceedings. However, the parties agree that none of these materials will be attached to

any court filings, or presented during judicial proceedings, and/or other judicially-related

proceedings, other than alternate dispute resolution / early voluntary facilitative mediation,

until such time as any external investigations and/or state criminal proceedings that may

be initiated and/or are related to this matter are resolved, or early voluntary facilitative

mediation is completed, whichever is sooner.



                                              2
Case 1:20-cv-01023-PLM-RSK ECF No. 12, PageID.70 Filed 01/04/21 Page 3 of 4




         3.     The documents subject to this Protective Order shall not be used in or for

any other case, proceeding, dispute, or for any commercial, business, or competitive

purpose whatsoever.

         4.     The documents subject to this Protective Order may be reviewed by

Counsel for the parties, the named parties, Counsels’ staff, those individuals associated

with the activities listed in subparagraph (2), and such experts and/or consultants as

Counsel deem necessary for purposes of this litigation and/or are identified on any

witness list.

         5.     The documents subject to the Protective Order may be disclosed only to

those individuals and entities identified and/or referred to in this Protective Order and

must be used only by those individuals and entities for purposes of this litigation.

         6.     Documents, information and other items that are in the public domain and/or

were obtained in response to Freedom of Information Act requests, pursuant to MCL Sec.

15.231, et seq., prior the filing of the Complaint, are excluded from protection under this

Order.

         IT IS FURTHER STIPULATED AND AGREED that nothing in this Protective Order

shall prevent a party from filing a Motion for Modification of the Protective Order.

         IT IS FURTHER STIPULATED AND AGREED that this Protective Order shall

remain in full force and effect until the entry of final judgment (including any and all

appellate proceedings) in this case, whether by settlement or litigation, unless otherwise

ordered by the Court.

         IT IS FURTHER STIPULATED AND AGREED that the documents produced

under this Protective Order do not constitute an admission or agreement that any such
                                              3
Case 1:20-cv-01023-PLM-RSK ECF No. 12, PageID.71 Filed 01/04/21 Page 4 of 4




document is admissible as evidence in this case. Determination regarding admissibility of

evidence will be made in a separate proceeding and in accordance with the Court’s

Scheduling Order.

       IT IS FURTHER STIPULATED AND AGREED that the documents produced

under this Protective Order shall be destroyed by Plaintiff’s Counsel after final disposition

(including any and all appeals) of the case.

       IT IS SO ORDERED.

                                                       /s/ Paul L. Maloney
                                                     Honorable Paul L. Maloney




 /s/ Jennifer G. Damico__________                  /s/ Andrew J. Brege_____________
 Jennifer G. Damico (P51403)                       Andrew J. Brege (P71474)
 Attorney for Plaintiff                            Attorney for Defendants City of Lansing,
                                                   Green, and Windom

 Dated: December 19, 2020                          Dated: December 20, 2020




                                               4
